ORDER
hOn recommendation of the Judiciary Commission of Louisiana, and considering the response thereto filed by Judge King,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Yolanda King, Orleans Parish Juvenile Court, Parish of Orleans, State of Louisiana, be and she hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
JOHNSON, C.J., recused.
FOR THE COURT:
/s/ Jefferson D. Hughes Justice, Supreme Court of Louisiana